Citation Nr: 1735736	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-14 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability, to include lumbar degenerative disc disease and lumbar strain.

2. Entitlement to service connection for a back disability, to include lumbar degenerative disc disease and lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1982 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2010, the RO continued the denial of service connection for a back disability.  The Board notes that the RO has considered the claim on the merits; however, the Board must still address the question of whether new and material evidence to reopen the claim of entitlement to service connection has been received because the issue goes to the Board's jurisdiction to reach the underlying claim.  See Barnett v. Brown, 83 F.3d. 1380, 1383 (Fed. Cir. 1996).

Moreover, while the Veteran originally filed her claim as a claim for lower back pain, based on the medical evidence of record and her current diagnoses, the Board finds it appropriate to recharacterize the Veteran's claim as a back disability, to include lumbar degenerative disc disease and lumbar strain.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay person's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

The issue of entitlement to service connection for a back disability, to include lumbar degenerative disc disease and lumbar strain, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. In a February 2006 rating decision, the RO declined the claim for a back disability due to an absence of nexus evidence linking the Veteran's current back disability and her low back pain/muscle strain in service.

2. Evidence received since the February 2006 rating decision relates to a previously unestablished fact necessary to substantiate the claim for a back disability. 


CONCLUSIONS OF LAW

1. The February 2006 rating decision that denied the claim for entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.156 (b), 20.1103 (2016).

2. Evidence received since the February 2006 rating decision is new and material and the claim for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The application to reopen the claim of service connection for a back disability, to include lumbar degenerative disc disease and lumbar strain, is granted.  

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers that bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Here, the final denial of the claim for service connection for a back disability is the February 2006 rating decision.  In that rating decision, the RO denied the claim due to an absence of nexus evidence linking the Veteran's current back disability and her low back pain/muscle strain in service, particularly because the Veteran's separation examination showed an objective finding of a normal spine.  

In July 2009, the Veteran sought to reopen her claim for a back disability.  While the Board notes that there was a December 2009 rating decision, which denied the claim to reopen, this decision did not become final as new evidence was submitted starting from March 2010, which, in turn, led to the RO's October 2010 rating decision - the decision currently on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2011) (holding that evidence submitted to the regional office within one year of the regional office decision requires "any subsequent decision based on such evidence [to] relate back to the original claim.).

In any event, the Board finds that since the February 2006 final rating decision, the Veteran submitted relevant new evidence, including private and VA post-service medical treatment records, which show that the Veteran has been being treated for her back pain ever since she left service.  This medical evidence, along with her lay statements which report the same, addresses a reason for the February 2006 final denial, that is, the issue of a link between the Veteran's current back disability and her military service.  Accordingly, the claim is reopened.  


ORDER

The application to reopen the claim of service connection for a back disability is granted.


REMAND

Although further delay is regrettable, the Board finds that the issue of entitlement to service connection for a back disability, to include lumbar degenerative disc disease and lumbar strain, must be remanded for a medical etiology opinion. 

In this case, the Veteran contends that her current back disability, which includes current diagnoses of lumbar degenerative disc disease and lumbar strain, stems from an injury to her back that she incurred when she was serving on active duty.  Further, she reports that she has been using medication to alleviate her back pain ever since her back injury in service.  See, e.g., Form 9.  However, no medical etiology opinion regarding a connection between the current back disability and her in-service back injury has yet been rendered.  

For the following reasons, the Board finds that a medical etiology opinion for the back disability claim must be obtained here before the back disability claim can be properly adjudicated.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

As stated above, in this case, there is evidence of a current disability, as during the appeal period, the Veteran was diagnosed with lumbar degenerative disc disease and lumbar strain.  See May 2012 South Metro Bone and Joint (diagnosing degenerative disc disease and lumbar strain); September 2005 VA Examination (diagnosing chronic lumbar strain).  

There is also evidence establishing that an in-service event or injury occurred, as the Veteran contends that she injured her back while on active duty, and her service treatment records show that during her active duty service, she was diagnosed with a muscle sprain in her back and was treated for lower back pain.  

Finally, the Board finds there to be an indication that the Veteran's current disability may be associated with the Veteran's service, however, there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  While the Board acknowledges that the Veteran's separation examination shows objective findings of a normal spine, the Veteran reports that she has been using medication to alleviate her back pain ever since she left service (see, e.g., Form 9), and the Veteran, as a layperson, is competent to attest to back symptoms that she has experienced during service and following service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, determining the potential causes of lumbar spine disorders, like degenerative disc disease, is beyond the scope of lay observation.  See 38 C.F.R. § 3.159 (a)(1) (2016).  On this record, the "low threshold" standard of McLendon has been met, and a medical examination and opinion are needed to determine the likelihood of a nexus between the Veteran's current back symptoms and her service.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records.

2. Then, provide the entire claims file to a new VA examiner and obtain an etiology opinion for the back disability claim.  If the examiner determines that an opinion may not be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination.

With respect to the back disability claim, a VA examiner is requested to address the following:

a) Is it at least as likely as not that the Veteran's current low back disability, to include to include lumbar degenerative disc disease and lumbar strain, had its onset in or is otherwise related to the Veteran's active military service?  

b) Is it at least as likely as not that the Veteran's current back disability, to include lumbar degenerative disc disease and lumbar strain, had its onset in service or was manifested within one year of the Veteran's military discharge in 2005.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to explicitly consider in the rationale portion of the opinion the Veteran's lay statements and all other relevant evidence regarding the each diagnosis, and comment specifically on whether the Veteran's statements and all other relevant evidence make sense from a medical point of view.  This includes the Veteran's report that she injured her back while on active duty, and her service treatment records, which indicate that during her active duty service, she was diagnosed with a muscle sprain in her back and was treated for lower back pain.  This also includes the Veteran's reports that she has been using medication to alleviate her back pain ever since she left service (see, e.g., Form 9) and her post-service VA and private treatment records showing that medication was used medication to treat her back pain.  See, e.g., October 2013 VA medical record.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case.  The Veteran and her representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


